Title: From George Washington to Jonathan Trumbull, Sr., 7 January 1776
From: Washington, George
To: Trumbull, Jonathan Sr.

 

Sir
Cambridge Jany 7th 1776

Your favor of the 1st inst. I received and heartily thank you for your kind salutations—I was happy to hear of the great unanimity in your Assembly and of the several salutary Laws they passed, which shew them to be well attached to the Common Cause, and to have taken proper measures for supporting it.
Inclosed you have the account of the lead from Crown Point agreeable to your request—The account of the smelting Furnace, and your expectations to make a considerable quantity of Salt-Petre and Powder, pleases me much—I wish that your most sanguine endeavours may be more than answered.
As to Gunlocks it is not in my power to furnish any. The information you had was groundless, for there were no spare ones in the Ordnance Stores which fortunately fell into our hands, none were ever found that I have heard of, nor is there any mention of them in the invoice.
Having undoubted intelligence of the fitting out a Fleet at Boston, and of the embarkation of Troops from thence which, from the season of the year and other circumstances, must be destined for some expedition South of this; and having such information as I can depend upon, that the inhabitants of Long Island in the Colony of New-york, or great part of them, are inimical to the Rights & Liberties of America, and from their conduct and professions have discovered an apparent inclination to assist in subjugating their Fellow-Citizens to Ministerial Tyranny, there is great reason to beleive that this Armament, if not immediately designed against the City of New-York is nevertheless intended for Long Island; and as it is a matter of the utmost importance to prevent the Enemy from possessing themselves of the city of New York, and the North River, which would give them the command of the Country, and the Communication with Canada, I shall dispatch Majr Genl Lee with orders to repair thither with such volunteers as are willing to join, and can be expeditiously raised (having no Troops to spare from hence) to put the City and the Fortifications on the North River in the best posture of defence the season and circumstances

will admit of, and for disarming all such persons, upon Long-Island & elsewhere, whose conduct and declarations have rendered them suspected of designs unfriendly to the views of Congress—I have directed him to call upon the Commanding Officer of the Jersey Troops for such assistance as he can afford, and being informed by Capt. Sears and Mr Woodward who will deliver you this, and whom Genl Lee will follow in a day or two, that he apprehends 1,000 or 1500 Volunteers may be readily raised in your Government, and in the towns through which Mr Lee will pass, I beg the favor of you to interpose your good offices and interest in the matter, and to encourage men to go on this important business, and as expeditiously as possible, for counteracting any designs our enemies may have against us in that quarter—Every necessary expence attending their march and stay will be borne by the Public.
I have just received advice from Chelsea, about 9 or 10 miles off this, that several Ships have sailed from Nantasket Road that were lying there.
I shall write to the Honble the Congress of New York by the General and direct his instructions to be laid before them, praying their assistance to facilitate his going. I am Sir with much Esteem your most obedient Servant

Go. Washington

